DETAILED ACTION
Applicant’s 08/08/2022 response to the previous 05/11/2022 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1, 3-10, 12, 13, 16, 17 and 19-24 as amended and/or filed on 08/08/2022.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 07 December 2018 (20181207).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to EP 18211042.9, filed on 07 December 2018 (20181207) which was granted on 02/17/2022.

Response to Amendments/Arguments
Applicant’s 08/08/2022 arguments with respect to the objection to the drawings set forth in sections 7 and 8 of said previous 05/11/2022 Office action have been fully considered and they are considered persuasive when considered in light of said arguments and the teachings of the drawings contained in the prior art of record.  Therefore, the objections have been withdrawn.  

Applicant’s 08/08/2022 amendments to the independent claims and arguments in support thereof with respect to the 35 USC 102 rejection of the claims as set forth in section 11 of said previous 05/11/2022 Office action have been fully considered and they are persuasive.  Accordingly said rejection is withdrawn.  However upon further consideration, new grounds of rejection are made as set forth below.

Applicant’s 08/08/2022 amendments to the independent claims and arguments in support thereof with respect to the 35 USC 103 rejection of the claims as set forth in section 15 of said previous 05/11/2022 Office action have been fully considered and they are not persuasive.  However upon further consideration and because the claims have been amended the rejection is withdrawn and a new rejection is set forth below to show where the claim limitations may be found in the combination of WO 2017139678 A1 to LIN, WEIPING et al. (Lin)(cited in the 07/21/2021 IDS) in view of US 6682844 B2 to Genc; Suat and further in view of WO 2013144654 A1 to PEREIRA CLINT et al. (Pereira).   For Applicant’s convenience the following observations are made in response to Applicant’s arguments against the combination of Lin and Pereira alone which is pertinent to the rejections set forth below.

Applicant argues on pages 7-8 of 11 inter alia:
“With respect to the second prong, the Examiner has not established that Pereira is reasonably pertinent to the problem faced by the inventors. In order to determine whether a reference is reasonably pertinent, the MPEP suggests that "it may be appropriate to include a statement of the examiner's understanding of the problem. The question of whether a reference is reasonably pertinent often turns on how the problem to be solved is perceived." (See MPEP § 2141.01(a)). However, the Examiner does not identify a problem faced by the inventors of the present application. Rather, the Examiner impermissibly begins the analogous art determination inquiry with the inventor's solution when the Examiner asserts "[i]n an analogous art of using a microporous frit as a pressure relief valve." (See Office Action, page 12, emphasis added). The Examiner cannot use the Applicant's solution to a problem as the starting point for determining whether a reference is reasonably pertinent to the problem to be solved. The inventors of the present application improved on conventional non-frit thermal relief devices that utilized valve elements cooperating with a valve seat, which are complicated and expensive. (See as-filed specification, paras. [0002]-[0004]). “

RESPONSE:
	Applicant’s arguments are untenable because the Examiner has established that Pereira is reasonably pertinent to the problem to be solved.   Pages 13-14 of said previous Office action provide statements of the examiner's understanding of the problem, identify the problem face by the inventors and explain how the use of a frit is considered an equivalent technique of restricting flow based on pressure differences by using a frit as a valve element.
It is noted that some of Applicant’s arguments rely on language solely recited in preamble recitations in ONLY claim 1. When reading the preamble in the context of the entire claim, the recitation “a thermal relief device for protecting a hydraulic system” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Further, newly amended independent claims 12 and 13 fail to recite the newly added limitations “for protecting a hydraulic system” and as such Applicant’s arguments are unpersuasive in the use of the device for “thermal relief” or “protecting a hydraulic system”.
Additionally the limitations “thermal relief device” and “for protecting a hydraulic system” have been given their Broadest Reasonable Interpretation.


Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 

Although the preamble limitations cannot be given any patentable weight as explained above, the devices of Lin and Pereira are considered “thermal relief devices for protecting hydraulic systems” because given the BRI each one teaches a device for relieving pressure as temperature/pressure rises in a hydraulic system.  The act of the membrane of Lin and the frit of Pereira passing liquid therethrough relieves pressure on the high pressure side and  connotes the claim limitations “for protecting hydraulic systems” because the frit will relieve any pressure above which it is designed to begin to pass through and as such protects the hydraulic system by preventing the hydraulic system from overpressurizing by acting as a pressure relief valve.
Per In re Casey 152 USPQ 235 (CCPA 1967)
Manner or method in which machine is to be utilized is not germane to issue of patentability of machine itself

As is here, using the valve of Lin as modified by Pereira as a thermal relief valve for a hydraulic system is considered a manner or method in which the device is to be utilized.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As is here the Examiner has shown in said previous 05/11/2022 Office action on pages 12+ how Pereira expressly teaches it was known to a person skilled in the art that a “frit” can be used as a flow restrictor that acts as a pressure relief valve based on at least the expected “pressure” of the “hydraulic” system the flow restrictor is to be used.  It would have been obvious to provide the teachings of Pereira to Lin for the predictable results therein as explained in the previous 05/11/2022 Office action because Pereira teaches an equivalent technique of restricting flow through a frit based on pressure caused by a temperature increase and as such acts as a thermal relief device.
Per the following case law:
Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)
The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

As is here, the suggestion to combine comes from the prior art as filtered through the knowledge of one skilled in the art through common knowledge and also the reasonable inferences which one skilled in the art would logically draw therefrom. 
Pereira expressly teaches it is common knowledge that ”flow restrictors may act by either allowing constant, yet limited, flow of liquid through the porous solid matrix when heat is applied to the container thereby increasing the pressure…to cause the liquid to pass through the porous solid matrix. Suitable examples of such flow restrictors are filters and frits.” And in claims 1, 9 and 10 that it was known to seal a liquid sample within a container which comprises a porous solid matrix “frit” that only allows liquid to pass through when the pressure reaches the point that the liquid can actually pass through.  As such, common knowledge dictates that any pressure below the “flow through” point is restricted and the container remains sealed where no liquid is allowed to pass through the frit.  As is understood, simply sealing the container of Pereira and heating it would cause it to overpressurize. As such, one skilled in the art would logically draw therefrom that the frit of Pereira acts as a pressure relief valve because it keeps the container from overpressurizing by remaining sealed as the pressure is increased to the point that liquid begins to relieve pressure by passing liquid through the frit.  
In response to applicant's argument that Pereira is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, as explained above Pereira is reasonably pertinent to the particular problem with which the applicant was concerned, i.e. using a frit as a “thermal” pressure relief device because Pereira is directed towards the common knowledge of using a microporous frit as a device that relieves pressure in a hydraulic system.  This device is also considered as protecting the hydraulic system of the container as the temperature increases as explained above.
As such it is considered that one skilled in the art of microporous frits using common knowledge would find predictable results in providing a frit with the desired pressure properties to begin relieving pressure at a specific pressure as an obvious matter of design choice.  Further, it would have been obvious to provide these teachings to Lin as explained above because the use of a frit is an equivalent technique of relieving pressure above a certain point.
 
Applicant argues on pages 8-9 of 11 inter alia:
“Moreover, Applicant respectfully traverses the Examiner's assertion that Pereira is in the art of pressure relief valves. The term "relief device" or "relief valve" does not appear anywhere in Pereira. Further, the frit disclosed in Pereira is a flow restrictor for purposeful control of an elution speed of a liquid sample in a container. (See Pereira's page 18, lines 16-33). The flow through Pereira's frit is intended elution flow and caused by purposeful heating of the container. This arrangement does not resemble a thermal relief device that is arranged to control pressure to protect a hydraulic system from becoming damaged when the hydraulic system is pressurized beyond its design limit, i.e. beyond an allowable maximum pressure, due to thermal expansion of hydraulic oil within an enclosed volume. (See as-filed specification, para. [0002]). 
  
The MPEP indicates that In re Klein, 647 F.3d 1343 (Fed. Cir. 2011) is instructive as to the "reasonably pertinent" prong for determining whether a reference is analogous art. (See MPEP § 2141.01(a)). In In re Klein, the Federal Circuit maintains the notion that if a reference is directed to a different purpose, the inventor would accordingly have had less motivation or occasion to consider it. In re Klein at 1351. Given the drastically different purpose of Pereira, it cannot be said that a person of ordinary skill in the art would have been motivated to consider Pereira for modifying Lin as the Examiner asserts. Therefore, the combination of Lin and Pereira fails to teach or suggest amended independent claim 1 of the present application. “

RESPONSE:
Applicant’s arguments are untenable for at least the reasons above incorporated herein.  First, as explained above, the limitations in the preamble can be given no patentable weight.  Second, the claims do not recite:
“a thermal relief device that is arranged to control pressure to protect a hydraulic system from becoming damaged when the hydraulic system is pressurized beyond its design limit,”.
Third, given the BRI, one skilled in the art using common knowledge would understand that the combination of Lin and Pereira function as a “thermal” / pressure relief device/valve because they teach a microporous structure that begins to pass liquid above a designed flow through pressure just like a relief valve.  This act of passing liquid through the membrane “relieves” pressure and as such acts as a “relief device” or relief valve and is also installed in a hydraulic system.
Applicant argues on page 9 of 11 inter alia:
“Given the drastically different purpose of Pereira, it cannot be said that a person of ordinary skill in the art would have been motivated to consider Pereira for modifying Lin as the Examiner asserts.”
RESPONSE:
Applicant’s arguments are untenable because Pereira is not directed towards a drastically different purpose.  As explained above, Pereira expressly teaches using a microporous frit to begin passing liquid through it at a certain pressure.  This is considered an equivalent technique of relieving pressure from a high pressure area to a low pressure area known to one skilled in the art and as such would be obvious to provide the microporous frit of Pereira to the prior art of Lin for the predictable results therein.

Applicant’s 08/08/2022 amendments to the independent claims and arguments in support thereof with respect to the 35 USC 103 rejection of the claims as set forth in section 16 of said previous 05/11/2022 Office action have been fully considered and they are not persuasive.  However, because applicant amended the claims the rejection is withdrawn and a new rejection is set forth below. 

Applicant’s 08/08/2022 amendments to the independent claims and arguments in support thereof with respect to the 35 USC 103 rejection of the claims as set forth in section 17 of said previous 05/11/2022 Office action have been fully considered and they are not persuasive.  However, because applicant amended the claims the rejection is withdrawn and a new rejection is set forth below.  The following observations are made with regard to Applicant’s arguments.
Applicant argues on page 9 of 11 inter alia:
“Lin and Ruch, whether alone or in combination, do not teach or suggest claims 12 and 13 of the present application. For instance, Lin and Ruch, whether alone or in combination, do not teach or suggest that "the housing including the microporous structure is a 3D printed structure," as claim 12 recites or "the housing including the microporous structure is produced by a method of sintering with regions of differing densities," as claim 13 recites. In the rejection of claims 12 and 13, the Examiner concedes that Lin does not teach a housing including a microporous structure being 3D printed or produced by a method of sintering with regions of differing densities. However, the Examiner asserts that Ruch's paragraphs [0029]-[0030] teach a valve 82 that is 3D printed or sintered and that it would have been obvious to modify Lin's valve housing to be 3D printed or sintered as well in a manner that renders claims 12 and 13 obvious. (See Office Action, pages 21-25). 
Applicant respectfully traverses the Examiner's assertion. In particular, Ruch's 
paragraph [0030] describes that a housing may be manufactured by means of additive methods such as 3D printing or metal sintering, but mentions nothing about a microporous structure being 3D printed or sintered. Therefore, there is no teaching or suggestion in Ruch that would lead a person of ordinary skill in the art to modify Lin's cited valve 100 to be manufactured by 3D printing or sintering. Therefore, even if Lin and Ruch are combined, the combination thereof still fails to teach or suggest claims 12 and 13 of the present application. “

RESPONSE:

Applicant’s arguments are untenable because the rejection is based on the teachings of the combination of references and as explained in the previous Office action pages 18+ the MPEP teaches that making integral such “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").  and “The combination of the known elements is achieved by a known matter of making a microporous structure integral to a housing as a design choice that does not modify the operation of the device of Lin as taught by at least the MPEP above”.  Because Ruch teaches the obviousness of using a manufacturing processes as explained above that would have been obvious to manufacture an integral one piece construction thus making all parts of the valve at the same time using the same process.  As explained in said previous Office action, Ruch expressly teaches a reduction in size and a rather simple way of producing the device.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-10, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2017139678 A1 to LIN, WEIPING et al. (Lin)(cited in the 07/21/2021 IDS) in view of US 6682844 B2 to Genc; Suat and further in view of WO 2013144654 A1 to PEREIRA CLINT et al. (Pereira).
Regarding claim 1 Lin teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    520
    571
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    400
    373
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    328
    463
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    367
    465
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    305
    394
    media_image5.png
    Greyscale

and associated descriptive texts including the ABSTRACT and paras:
“Described herein is a graphene-based valve element capable of passive and repeatable stopping or allowing fluid flow as a function of inlet pressure. Passive flow controller devices based on the valve element are also described. 

[0007] FIG. 1 is a schematic diagram of a possible embodiment of a passive flow controller device containing a valve element and a protective layer.

[0008] FIG. 2 is a schematic diagram of a possible embodiment of a passive flow controller device in an in-line configuration without a protective layer.

[0009] FIG. 3 is a schematic diagram of a possible embodiment of a passive flow controller device with a "T" shaped conduit configuration containing a protective layer.

[0012] FIG. 5 is a schematic diagram (view A-A) of a possible embodiment of a passive flow controller device containing a valve element.

[0027] Some embodiments include a pressure responsive valve element. The valve element can regulate the flow of a fluid. The fluid can be a gas, a liquid, or a mixture of gas and water vapor.

[0050] In some embodiments, as shown in Figures 1 -6, the passive flow controller devices, 300, comprising at least a valve element, 200. In some embodiments, the passive flow controller device is located between a fluid at a higher pressure, 10, and a fluid at a lower pressure, 20, which creates a pressure differential across the valve when the gases are at different pressures. In some embodiments, the valve element can also contain a separating wall, 50, which precludes the fluid from the higher pressure freely traversing to the fluid in the lower pressure and vise versa, unless the fluid goes through the aperture, 60, which is occluded by the valve membrane, 100.

[0051 ] In some embodiments, as shown in Figures 5 and 6, the valve membrane comprises a graphene-based layer, 110, deposited on top of a porous support, 120, as characterized by pores. The graphene-based layer comprises graphene material, 111 . In some embodiments, the graphene-based layer also comprises a polymer, 112, and the graphene is within a polymer matrix. In some embodiment, the valve membrane can also optionally comprise a protective coating/layer, 125 (FIG . 6).“
 
a thermal (pressure) relief device ,i.e. “passive flow controller devices, 300” in the figures above, wherein it is understood that the limitation “thermal relief device” is also known in the art as a “pressure relief valve” as explained in the specification as filed:
“The function of such a thermal relief device is to protect a hydraulic system from becoming damaged when the hydraulic system is pressurized beyond its design limit, i.e. beyond an allowable maximum pressure, due to thermal expansion of hydraulic oil within an enclosed volume.
The microporous structure 10 can be, for example, a sintered material having a predetermined pore size. The pore size and the thickness of the microporous structure 10, i.e. the extension parallel to an axis 12a of the inlet bore 6, which is perpendicular to a longitudinal axis 12b of the housing 2, can be adjusted such that the microporous structure 10 shows a pressure/flow behaviour which is suitable for the intended purpose. The microporous structure 10 is designed such that up to a predetermined threshold value at the inlet 3 there is no or almost no flow through the microporous structure 10. In other words, the thermal relief device is tight up to the predetermined threshold pressure.”. (Emphasis added). 
 
comprising a housing 50 having an inlet 10 and an outlet 20 connected by a relief channel 50 indicated by the “Direction of Flow” arrows in the figures above and as explained in paras [0050-51] above “ a fluid at a higher pressure, 10, and a fluid at a lower pressure, 20, which creates a pressure differential across the valve when the gases are at different pressures. In some embodiments, the valve element can also contain a separating wall, 50”, 
wherein a microporous structure 100 is arranged between inlet 10 and outlet 20 as shown in the figures above and especially Fig. 5 and as explained in at least paras [0050-51] above.

Lin does not appear to expressly disclose:
that the device is “A thermal relief device for protecting a hydraulic system” and 
wherein the microporous structure is in form of a frit.  

	Regarding item A above and per the following case law:
Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002) 
Conversely, a preamble is not limiting “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention.” 

Bell Communications Research, Inc. v. Vitalink Communications Corp.,  34 USPQ2d 1816 (Fed. Cir. 1995)

Conversely, where a patentee defines a structurally  complete invention in the claim body and uses the preamble only to state a  purpose or intended use for the invention, the preamble is not a claim  limitation. 

	As explained above, the limitations in the preamble have been given no patentable weight because the preamble only states a purpose or intended use for the invention, which the device of Lin is capable of performing when installed in a hydraulic system because it will effectively protect the system by allowing fluid to pass through and relieve pressure.  
	Further, while the claims recite a “thermal relief device”, in actuality the device is a pressure relief device because it is activated by pressure and not temperature.
 Per the following case law Process Control Corp. v. HydReclaim Corp.    (CA FC) 52 USPQ2d 1029  (9/7/1999)

Patentee can act as his own lexicographer to specifically define terms of claim contrary to their ordinary meaning does not apply if written description does not so clearly define disputed claim term so as to put a reasonable competitor, or one reasonably skilled in art, on notice that patentee intended to so redefine that term

	As is here, applicant is not appearing to claim a device for thermal relief but a pressure relief device.

	Regarding item A above and given the BRI of the limitations “thermal relief device”, in the analogous art of using a microporous structure as a pressure relief valve Genc teaches in for example, the figures below:

    PNG
    media_image6.png
    370
    591
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    369
    442
    media_image7.png
    Greyscale

And associated descriptive texts a thermal/pressure relief device 30 for protecting a hydraulic system 10 in for example, Col. 2, Lines 55+:
“(2) FIG. 1 illustrates a schematic diagram of one embodiment of a fuel cell system 10 according to the present invention. In this illustrated embodiment, fuel cell system 10 generally includes a fuel processor 12 for reforming a supply of fuel such as methane, propane, and natural gas, and producing a supply of reformate, a fuel cell 14 for receiving the reformate and an oxidant such as oxygen or air to generate electricity, and a cooling system 20. Cooling system 20 includes a cooling loop or conduit 22 operably connected to fuel cell 14, a heat exchanger 24, a pump 26, and a release valve 30. A coolant such as a liquid (e.g., THERMINOL heat transfer fluid available from Solutia, Inc., glycol, dionized water or other cooling materials known in the art) is typically circulated through the cooling system. As described in greater detail below, the release valve provides an effective technique of venting of gas while retaining the coolant liquid in the coolant system.

And Col. 5, lines 25+:

(19) In another aspect of the present invention, the release valve may be used as a pressure relief valve, for example, by not only releasing gas but also releasing liquid from the cooling system when the pressure exceeds a certain limit. For example, the membrane in addition to permitting passage of gas at a first pressure and inhibiting passage of liquid at the first pressure, the membrane also permits passage of liquid at a second pressure greater than the first pressure. For this, the membrane is selected having a water intrusion pressure at the maximum allowed pressure of the system. For example, a membrane fabricated from a VERSAPOR R membrane having a pore size of about 0.8 micrometers has a water intrusion pressure of about 8 psi to about 15 psi. Thus, when the pressure exceeds 8 psi the release valve would begin to allow passage of liquid and operate as a pressure relief valve for the cooling system.”

comprising:
a housing 32 having an inlet 36 and an outlet 38 connected by a relief channel 34, wherein a microporous structure 40 is arranged between inlet 36 and outlet 38 in for example, Col. 3, lines 5+:
“(3) FIG. 2 is an enlarged view of release valve 30. In this illustrated embodiment release valve 30 includes a housing 32 having a passageway 34 extending therethrough which defines a lower inlet 36 and an upper outlet 38. The lower end of housing 32 is operably connected to conduit 22 so that gas and/or liquid in the coolant may travel into inlet 36. A membrane 40 extends across passageway 34 between inlet 36 and outlet 38. Membrane 40 is desirably operable to permit passage through passageway 34 of gas at a first pressure and inhibit passage through passageway 34 of liquid at the first pressure.”.

And claim 1:

“1. A release valve comprising: a housing comprising a passageway extending therethrough and defining an inlet and an outlet; a membrane extending across the passageway between said inlet and said outlet, said membrane operable to permit passage through said passageway of gas at a first pressure, inhibit passage through said passageway of liquid at said first pressure, and permit passage of liquid at a second pressure greater than said first pressure; and wherein said membrane comprises micropores having a pore size between about 0.2 micrometers and about 10.0 micrometers.”

Accordingly, the prior art references teach the claimed elements of item A above were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of using a valve with a microporous membrane as a pressure relief valve for a hydraulic system as taught by Genc above for the express benefit of “designing a compact, low-cost, release valves and pressure relief valves which require little or no control or manual adjustment” as taught by Genc Col. 5, lines 52+:
“(21) Advantages of the present invention allow designing a compact, low-cost, release valves and pressure relief valves which require little or no control or manual adjustment.”.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the valve of Lin would include the ability to be used as a pressure relief valve as taught by Genc as known in the art “which require little or no control or manual adjustment”. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Genc to and modify the prior art of Lin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

	The combination of Lin and Genc above does not appear to expressly disclose that the microporous structure is a frit.

Regarding item B above and given the BRI of the limitations “thermal relief device”, in an analogous art of using a microporous frit as a “pressure relief device”, Pereira teaches using a frit as a microporous flow restrictor as a “thermal” pressure relief device because the pressure is built up due to temperature increasing in for example the portion reproduced below:
“As such, the inventors have realised that it can be necessary to control the elution speed of the liquid sample from the container such that the liquid sample spends a sufficient amount of time in the container at the required temperature. This can be achieved by restricting the flow of liquid from the container, which can be done by a variety of means. Thus, in some aspects of the invention the container will comprise a flow restrictor which is configured to reduce the flow of liquid from the container through the porous solid matrix compared to a container which does not have the flow restrictor. In particular, such flow restrictors can reduce the flow of liquid from the container through the porous solid matrix compared to a container which does not have the flow restrictor when the container is heated to a temperature above room temperature (for example above 40°C or above 50°C). The flow restrictors may act by either allowing constant, yet limited, flow of liquid through the porous solid matrix when heat is applied to the container. Suitable examples of such flow restrictors are filters and frits. The flow restrictor may also reversibly seal the porous solid matrix. In this aspect of the invention, the seal will be removed before the liquid sample can be eluted from the container. This can be achieved, for example, by valves which may be actuated by a mechanical, magnetic or electrical control system.”,

and claims:
“1. A method for passing a liquid sample through a porous solid matrix, comprising the steps of sealing the liquid sample within a container which comprises a porous solid matrix as at least a part of the container and raising the temperature to increase the pressure inside the container, thereby to cause the liquid to pass through the porous solid matrix.

9. The method of any one of claims 1-5 or 8, wherein the container comprises a flow restrictor which is configured to reduce the flow of liquid from the container through the porous solid matrix compared to a container which does not have the flow restrictor.

10. The method of claim 9, wherein the flow restrictor is a filter, a frit, or a valve.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In the instant the case using a microporous frit is considered the equivalent technique of restricting flow based on pressure differences which is being performed by the valve element 200 in Lin and the membrane of Genc.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In the instant the case the reference is reasonable pertinent to the particular problem with which the inventor was concerned such as using a microporous frit to restrict flow based on pressure differences which is being performed by the valve element 200 in Lin and the membrane of Genc.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known method of using an equivalent technique of relieving pressure using a frit as a valve element as taught by the analogous art of Pereira above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the valve element 200 of Lin and the membrane 40 of Genc would function as a pressure relief device as taught by Genc using the microporous frit taught by Pereira as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Pereira to the prior art combination of Lin and Genc as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 4 and the limitation the thermal relief device according claim 1, wherein the housing comprises an inlet bore forming the inlet 10 and an outlet bore forming the outlet 20,
wherein the inlet bore 10 comprises a diameter smaller than the diameter of the outlet bore 20 in at least the embodiments of Lin Figs. 3 and 4B above and Genc Fig. 2 above and the obviousness to combine the teachings in the rejection of corresponding parts of claim 1 above incorporated herein by reference.  

Regarding claim 5 and the limitation the thermal relief device 300 according to claim 4, wherein the inlet bore 10 comprises a step indicated by “200” and “A-A” forming a diameter reduction in a predetermined distance from an outer surface of the housing indicated by “300” and ”50” in at least the embodiments of Lin Figs. 1 and 2 above. 

Regarding claims 6 and 17 and the limitation the thermal relief device according to claim 4 wherein the relief channel 60 comprises a diameter which is smaller than the diameter of the inlet bore 10 see at least the embodiments of Lin Figs. 1 and 2 above.   

Regarding claim 7 and the limitation the thermal relief device wherein the inlet extends radially to a longitudinal axis of the housing and the outlet extends axially to the longitudinal axis of the housing see at least the embodiments of Lin Figs. 1 and 3 above.   

Regarding claim 8 and the limitation the thermal relief device according to claim 1, wherein the inlet and the outlet both extend parallel to the longitudinal axis of the housing see Lin Fig. 2 above and Genc Fig. 2 above.  

Regarding claim 9 and the limitation the thermal relief device 300 according to claim 1, wherein the microporous structure 200 is an element 100 mounted to the housing 50 see the figures of Lin and at least para [0051] above as well as the teachings of Genc Fig. 2.  

Regarding claim 10 and the limitation the thermal relief device according to claim 9, wherein the element 100 is held in the housing 50 by press-fit see the figures of Lin above wherein it is understood that element 100 must first be manufactured and then pressed into and held by a press-fit against the housing by the associated grooves in the housings as shown by the figures above.  See also the teachings of Genc Fig. 2 and Col. 3 Lines 47+:
“(7) The sandwiched perforated members and membrane may be positioned on an O-ring 64 supported on stop 35, and a sleeve 66 may be disposed on top of the sandwiched perforated members and the membrane may be held in place with cap 50 thereby sealing the membrane along the edge thereof to passageway 34.” 

Wherein it is understood that at least cap 50 is press fitting the membrane element in the housing against O-ring 64.

Claims 3, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017139678 A1 to LIN, WEIPING et al. (Lin)(cited in the 07/21/2021 IDS) in view of US 6682844 B2 to Genc; Suat and further in view of WO 2013144654 A1 to PEREIRA CLINT et al. (Pereira) as applied to the claims above in view of MPEP 2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019] (MPEP). 

Regarding claim 3 the combination of Lin in the rejection of corresponding parts of claim 1 above incorporated herein by reference teach the limitations the thermal relief device according to claim 1, wherein the microporous structure 100 is located nearer to the inlet 10 than to the outlet 20 in for example Lin Fig. 1 above wherein it is considered that Lin teaches the placement of 100 can be any “distinct structure” in for example, para [0032]:

“The separating wall may comprise of a distinct structure creating upstream and downstream chambers. In some embodiments, the separating wall may merely be the junction of the valve membrane to surrounding structure (e.g. if the entire circumference of a conduit defines the aperture). In some embodiments, the separating wall may be part of the structure of the conduit. For example, the valve is embedded into a conduit's wall where the aperture is defined by the hole through the wall.”.

	While it is considered that Lin teaches the invention as explained above, it must be noted that the MPEP teaches in for example and especially the bolded portions below:
IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS

A.    Changes in Size/Proportion

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

B.    Changes in Shape

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS
C.    Rearrangement of Parts

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

Accordingly, the MPEP teaches the claimed elements were known to be an obvious matter of design choice that does not modify the operation of the device of the combination of Lin because a device having the claimed relative dimensions would not perform differently than the prior art device.

Per the following case law: 

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”.

The combination of the known elements is achieved by a known matter of design choice of arranging elements of a pressure relief valve that does not modify the operation of the device of the combination of Lin as taught by at least the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically the device of the combination of Lin would have the microporous structure 100 located nearer to the inlet 10 than to the outlet 20 as taught by MPEP as obvious matter of design choice known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of the MPEP to the prior art combination of Lin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claim 16 and the limitation the thermal relief device according claim 3, wherein the housing comprises an inlet bore forming the inlet 10 and an outlet bore forming the outlet 20,
wherein the inlet bore 10 comprises a diameter smaller than the diameter of the outlet bore 20 in at least the embodiments of Lin Figs. 3 and 4B above and Genc Fig. 2 above and the obviousness to combine the teachings in the rejection of corresponding parts of claim 1 above incorporated herein by reference.  

Regarding claim 19 and the limitation the thermal relief device wherein the inlet extends radially to a longitudinal axis of the housing and the outlet extends axially to the longitudinal axis of the housing see at least the embodiments of Lin Figs. 1 and 3 above.   

Claims 12, 13 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017139678 A1 to LIN, WEIPING et al. (Lin)(cited in the 07/21/2021 IDS) as applied to the claims above in view of MPEP 2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019] (MPEP) as applied to the claims above and further in view of US 20200141425 A1 to RUCH; Matthias et al. (Ruch) and finally in view of MPEP 2144.04.V. Making Integral.

Regarding claim 12, given the BRI the combination of Lin and especially Genc teach in the rejection of corresponding parts of claim 1 above incorporated herein by reference a thermal relief device comprising a housing having an inlet and an outlet connected by a relief channel in Lin Figures 1-6 and Genc Fig. 2, 
wherein a microporous structure is arranged between inlet and outlet as explained in Lin para:
“[0051 ] In some embodiments, as shown in Figures 5 and 6, the valve membrane comprises a graphene-based layer, 110, deposited on top of a porous support, 120, as characterized by pores. The graphene-based layer comprises graphene material, 111 . In some embodiments, the graphene-based layer also comprises a polymer, 112, and the graphene is within a polymer matrix. In some embodiment, the valve membrane can also optionally comprise a protective coating/layer, 125 (FIG . 6).”, 

wherein the microporous structure is part of the housing see Lin Fig. 4B and para [0032] “In some embodiments, the separating wall may be part of the structure of the conduit. For example, the valve is embedded into a conduit's wall where the aperture is defined by the hole through the wall.” And figure 4B above wherein it is understood that “being embedded into a conduit's wall where the aperture is defined by the hole through the wall” connotes “is part of the housing”.   

The combination of Lin does not appear to expressly disclose wherein the housing including the microporous structure is a 3D printed structure.
Preliminarily it is noted that the claims do not require that the housing and the microporous structure are integrally printed together as one 3D printed structure, merely that each is a 3D printed structure.
Accordingly the problem with which the inventor was concerned is the manner in which the housing and microporous structure are manufactured using 3D printing.

Ruch teaches it was known to integrally manufacture a shared housing of a thermal pressure relief valve 82 by 3D printing in for example, figure 3 below:

    PNG
    media_image8.png
    522
    426
    media_image8.png
    Greyscale

And associated descriptive texts including paras:
“[0029] Preferably, no hydraulic line connections such as hydraulic hoses or screwed hydraulic joints are arranged between the pressure cylinder and the operating cylinder and/or between the operating cylinder and the reservoir. The fluidic passages which connect the pressure cylinder and the operating cylinder and/or the operating cylinder and the reservoir are preferably embodied integrally in a housing element. Due to the fact that hydraulic line connections are omitted, a compact construction and less complex hydraulic system may be realized. 

[0030] In particular, the pressure cylinder, the operating cylinder and the pressure-relief valve of the pump valve apparatus may be embodied in a shared housing. For example, the fluid-carrying cavities may be milled out of one workpiece, or the housing is manufactured by means of additive methods such as 3D printing or metal sintering, for example. Equally, the housing may be cast housing. This makes a further reduction of the size possible.”

Accordingly, the prior art references teach the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In the instant case, the equivalent technique of manufacturing the relief valve of the combination of Lin, Genc and Pereira by 3D printing would be an obvious matter of design choice motivated by size reduction as taught by Ruch above “This makes a further reduction of the size possible.”, “, a compact construction and less complex hydraulic system may be realized” and as also taught in the specification as filed “3D printing a rather simple way of producing the device.”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In the instant case, the reference is clearly in the field of applicant’s endeavor of manufacturing a pressure relief valve using “simple” 3D printing.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known equivalent technique and method of manufacturing an integrated pressure relief valve using “simple” 3D printing as taught by at least Ruch above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the thermal pressure relief valve of the combination of Lin would be manufactured by 3D printing as taught by Ruch as known in the art to create “ a compact construction and less complex hydraulic system” as “a rather simple way of producing the device.” as taught by the specification as filed. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Ruch to the prior art combination of Lin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

While it is considered that the combination of Lin and Ruch teach the obviousness of creating the pressure relief valve as one integrally 3D printed structure, resort may also be had to the teachings of section 2144.04 of the MPEP with regard to making integral:

V.    MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS

B.    Making Integral
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).

	Accordingly it would have been an obvious matter of engineering choice to manufacture the relief valve of the combination of Lin as an integral one piece construction.

The combination of the known elements is achieved by a known equivalent technique and method of manufacturing an integrated pressure relief valve using “simple” 3D printing as taught by at least Ruch above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the thermal pressure relief valve of the combination of Lin would be integrally manufactured by 3D printing as taught by Ruch as known in the art to create “ a compact construction and less complex hydraulic system” as “a rather simple way of producing the device.” as taught by the specification as filed. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of the MPEP to the prior art combination of Lin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claim 13 as explained in the rejection of corresponding parts of claim 12 above incorporated herein by reference the combination of Lin, Ruch and the MPEP teach it is an obvious matter of design choice to make the thermal relief device housing including the microporous structure as an “integrated” or “integral” structure.   It is considered “from common knowledge and common sense of the person of ordinary skill in the art” that making the structures of the device of Lin integral would require “regions of differing densities” because the region of the housing must have a different density than the microporous structure in order for the microporous structure to operate as a relief valve as taught by Genc by only allowing pressure to relieve in the structure meant to function as the relief valve such as the microporous structure.  Further, Lin Fig. 5 shows the microporous structure has regions of differing densities as taught in para:
“[0051 ] In some embodiments, as shown in Figures 5 and 6, the valve membrane comprises a graphene-based layer, 110, deposited on top of a porous support, 120, as characterized by pores. The graphene-based layer comprises graphene material, 111 . In some embodiments, the graphene-based layer also comprises a polymer, 112, and the graphene is within a polymer matrix. In some embodiment, the valve membrane can also optionally comprise a protective coating/layer, 125 (FIG . 6).”
	
While the combination of Lin including Ruch and the MPEP teach the obviousness of integrating the various parts of the relief valve 300, the combination of Lin does not appear to expressly disclose the thermal relief device 300 wherein the housing 50 including the microporous structure 200 is produced by a method of sintering.  

Accordingly the problem with which the inventor was concerned is the manner in which the housing and microporous structure are manufactured or “produced” by using sintering.

Ruch teaches it was known to manufacture a shared housing including a thermal pressure relief valve 82 by sintering in for example para:
 [0030] In particular, the pressure cylinder, the operating cylinder and the pressure-relief valve of the pump valve apparatus may be embodied in a shared housing. For example, the fluid-carrying cavities may be milled out of one workpiece, or the housing is manufactured by means of…metal sintering, for example. Equally, the housing may be cast housing. This makes a further reduction of the size possible.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In the instant case, the equivalent technique of manufacturing the relief valve of the combination of Lin by sintering would be an obvious matter of design choice motivated by size reduction as taught by Ruch para [0030] above “This makes a further reduction of the size possible.” and also because the specification as filed teaches “ a sintered material…can easily be produced. The pore size can be adjusted depending on the intended threshold value of the pressure..” to obtain the pores shown in Lin Fig. 5

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In the instant case, the reference is clearly in the field of applicant’s endeavor of manufacturing an integrated pressure relief valve using “easy” sintering.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.””

The combination of the known elements is achieved by a known equivalent technique and method of manufacturing a pressure relief valve as taught by at least Ruch above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the thermal pressure relief valve of the combination of Lin would be integrally manufactured by sintering regions of differing densities as taught by Ruch,  Lin and the MPEP as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to modify and provide the teachings of Ruch to the prior art combination of Lin as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 21 and 23 and the limitation the thermal relief device wherein the housing comprises an inlet bore forming the inlet 10 and an outlet bore forming the outlet 20,
wherein the inlet bore 10 comprises a diameter smaller than the diameter of the outlet bore 20 in at least the embodiments of Lin Figs. 3 and 4B above and Genc Fig. 2 above and the obviousness to combine the teachings in the rejection of corresponding parts of claim 1 above incorporated herein by reference.  

Regarding claims 22 and 24 and the limitation the thermal relief device wherein the inlet extends radially to a longitudinal axis of the housing and the outlet extends axially to the longitudinal axis of the housing see at least the embodiments of Lin Figs. 1 and 3 above.   

Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:
US 4990054 A to Janocko; David J. teaches, inter alia Device incorporating micro-porous membrane for venting gases from seal assembly of a reactor coolant pump in for example the ABSTRACT below:
“A pump has a stationary seal housing with pressurized liquid and gas therein, a rotatable shaft disposed through the housing and operable for centrifugally producing rotation of the liquid within the housing, and a seal assembly disposed between the housing and rotatable shaft. The pump employs a device for venting from the housing to the exterior thereof the gas released from the liquid in the housing, such as by a drop in the pressure thereof, while blocking escape of the liquid therefrom. The venting device includes a body in the form of an externally threaded plug threadably mounted into an internally threaded bore in the seal housing, a flow facilitating passageway defined through the plug, extending between, and having respective entry and exit openings at, the respective inner and outer sides of the plug for providing communication between the interior and exterior of the seal housing, and a micro-porous membrane mounted to the plug across the entry opening of the passage for permitting gas flow while blocking liquid flow therethrough.”.

US 20040033269 A1 to Hei, Robert D.P.  et al. teaches, inter alia that hydraulic systems were known to use frits as a pressure relief device in for example the Paragraph below:
“[0124] Because of the high pressure nature of the densified fluid compositions of the invention, these compositions are typically applied by venting a vessel containing the composition at a soiled or contaminated object through a pressure relief device that is designed to promote rapid efficient coverage of the surface. Devices including such a pressure relief device include sprayers, loggers, foamers, foam pad applicators, brush applicators or any other device that can permit the expansion of the fluid materials from high pressure to ambient pressure while applying the material to the soiled or contaminated surface. Preferred venting or pressure relief methods or devices include atomizers, nozzles (cone, fan, half-circle, atomizing, and the like), spray jets, spray fans, foggers, spray wands, frits, ionizing spray units, vaporizers, gas-liquid exchangers, freezer and chilling units, and the like. Venting can include spraying, atomizing, vaporizing, sputtering, freezing or freeze drying, fogging, frit bubbling, foaming, and the like. Any vessel suitable for containing and venting a pressurized fluid can be employed in the methods of the invention.”.

US 6095491 A to Kriesel; Marshall S. teaches, inter alia an adjustable flow rate device using microporous structures in for example the ABSTRACT below:
“A readily adjustable flow rate control device having a movable flow control member which includes a plurality of spaced-apart flow restrictors which are adapted to be selectively positioned intermediate a fluid flow path extending between a fluid supply line and a fluid delivery line. The flow restrictors can take the form of porous rate control frits which can be selectively moved into index with the fluid flow path or microbores formed in a rotatable member which can be rotated to selectively move the microbores into index with the fluid flow path”.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20221103